WALLACE, C. J.
— The prisoner was convicted of the crime of murder in the first degree, and on the 15th of January, 1872, was adjudged to suffer death. On the 29th of January, he, by his attorneys, gave notice of appeal to this court, and the record being filed here on the 15th of February, a supersedeas was ordered. At the next following April term of this court, on the tenth day of April, 1872, the cause was regularly called in its order on the calendar, when, no one appearing for the prisoner, it was ordered to be submitted, with leave to the attorneys for the appellant to file a brief in thirty days from that day. No brief or points, however, have been filed within the prescribed time, which has fully elapsed, and no application for further time appears to have been made.
Upon examination of the record, we discover no error in the proceedings nor any legal reason why the judgment should be disturbed by us.
*727Judgment and order denying a new trial affirmed, and the court below directed to fix a day to carry the sentence into execution.
We concur: Belcher, J.; Niles, J.